HALPERN LAW GROUP
ARI D. HALPERN, ATTORNEY AT LAW — OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION



MELISSA KAREN TUCKER,                                Case No. 3:18-cv-00221-SU

     Plaintiff,                                      STIPULATED ORDER AWARDING
                                                     EAJA ATTORNEY FEES
vs.
COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION

      Defendant.



      Attorney fees in the amount of $9000 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d).    Subject to any offset allowed under

the Treasury Offset Program, payment of this award shall be made via check sent to Ari

Halpern’s address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.          In accordance

with the fee


ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                — Page 1
assignment which Plaintiff has signed, payment shall be made in Ari Halpern’s name if no debt
subject to offset exists.

        DATED this ____           May
                    31st day of ________________, 2019.



                                           /s/ Patricia Sullivan
                                          __________________________________________
                                          PATRICIA SULLIVAN
                                          United States Magistrate Judge

Submitted on April 24, 2019
s/ Ari D. Halpern
ARI D. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                 — Page 2
